Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5-8 are pending as of the reply and amendments filed on 2/24/22. Claims 1-4 and 9-10 have been canceled. 
The 102(a)(2) rejection over Piscitelli as evidenced by Kujubu is withdrawn in consideration of the amended claims.
The 103 rejection over Piscitelli as evidenced by Kujubu in view of Fitzgerald is withdrawn in view of the amendments.
The 103 rejection over Nagabukuro as evidenced by Kujubu is withdrawn in view of the amendments.
The 103 rejection over Nagabukuro as evidenced by Kujubu, in view of Fitzgerald is withdrawn in view of the amendments.
The 103 rejection over Ohlstein as evidenced by Kujubu is withdrawn in view of the amendments.
The 103 rejection over Ohlstein as evidenced by Kujubu in view of Fitzgerald is withdrawn in view of the amendments.
Claims 5-8 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating nocturnal pollakiuria comprising administering to a subject in need thereof (6S)-N-[4-({ (2S8,5R)-5-[(R)- hydroxy(phenyl)methyl ]pyrrolidin-2-yl } methyl)pheny1]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2- a]pyrimidine-6-carboxamide (also known as vibegron), wherein the subject doesn’t have nocturnal polyuria is not taught or suggested by the prior art. Piscitelli et. al., WO 2018224290; Nagabukuro, WO 2011043942; and Ohlstein, WO 2017210696, all of previous record, teach treating overactive bladder (OAB) comprising administering (6S)-N-[4-({ (2S,5R)-5-[(R)- hydroxy(phenyl)methyl]pyrrolidin-2-yl } methyl)pheny1]-4-oxo-4,6,7,8-tetrahydropyrrolo[1,2- a]pyrimidine-6-carboxamide, and teach one of the symptoms of OAB includes nocturia, but treatment of a subject lacking nocturnal polyuria is not taught or suggested. 
Applicant has also provided evidence that in contrast to those subjects with nocturnal pollakiuria without nocturnal polyuria, subjects with nocturnal pollakiuria and nocturnal polyuria didn’t experience a significant reduction in the frequency of nocturnal voiding with 50 mg. or 100 mg. vibegron treatment (see para [0036] in specification; also see Yoshida et. al., Int. J. Urology, vol. 26, pp. 369-375, publ. 12/17/2018), which is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 5-8 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/Primary Examiner, Art Unit 1627